USCA4 Appeal: 21-1922   Doc: 6        Filed: 09/07/2021   Pg: 1 of 2




                                                               FILED: September 7, 2021


                          UNITED STATES COURT OF APPEALS
                              FOR THE FOURTH CIRCUIT

                                     ___________________

                                          No. 21-1922
                                   (1:21-cv-00219-CCE-JEP)
                                     ___________________

        VALERIE ARROYO; DEREK OLIVARIA

                    Plaintiffs - Appellants

        v.

        SOUTHWOOD REALTY COMPANY, in its official capacity; DAN W.
        RATCHFORD, in his official and personal capacities; HERMAN RATCHFORD,
        JR., in his official and personal capacities; TRIANGLE CLOISTER OF
        CONCORD, d/b/a Cloister of Concord, Inc., in its official capacity; LUZ
        GORDON, in her official and personal capacities; JARED M. SCHMIDT, in his
        official and personal capacities; LOEBSACK & BROWNLEE, PLLC, in its
        official capacity; CHRISTOPHER M. VANN, in his official and personal
        capacities; VANN LAW FIRM, PA, in its personal and official capacities;
        MAGISTRATE COLLEEN P. BROOME, in her official and personal capacities;
        CABARRUS COUNTY DISTRICT COURT OF THE ADMINISTRATION, in
        its official and personal capacities; PATRICIA R. HOSKIN, in her official and
        personal capacities; ELIZABETH THOMAS, in her official and personal
        capacities; PATRICK A. JOHNSON, in his official and personal capacities;
        BROWNLEE, WHITLOW & PRAET, PLLC, in its official capacity; NORTH
        CAROLINA STATE BAR, in its official capacity; MAGISTRATE SHAWN
        MORRIS, in his personal and official capacities; CITY OF CONCORD, in its
        official capacity; CABARRUS COUNTY BOARD OF COMMISSIONERS, in its
        official capacity; CITY COUNCIL OF CONCORD BOARD, in its official
        capacity; NORTH CAROLINA INDUSTRIAL COMMISSION, in its official
        capacity; NORTH CAROLINA STATE ATTORNEY GENERAL'S OFFICE, in
        its official capacity; ATTORNEY GENERAL JOSH STEIN, in his official and
        personal capacities; DEPARTMENT OF JUSTICE, in its official capacity;




             Case 1:21-cv-00219-CCE-JEP Document 21 Filed 09/07/21 Page 1 of 2
USCA4 Appeal: 21-1922    Doc: 6        Filed: 09/07/2021    Pg: 2 of 2



        CABARRUS COUNTY SUPERIOR COURT OF ADMINISTRATION, in its
        official capacity; CONCORD & KANNAPOLIS INDEPENDENT TRIBUNE, in
        its official capacity

                     Defendants - Appellees

                                      ___________________

                                         MANDATE
                                      ___________________

              This court's order administratively closing this appeal takes effect today.

        This constitutes the formal mandate of this court issued pursuant to Rule 41(a) of

        the Federal Rules of Appellate Procedure.


                                                                /s/Patricia S. Connor, Clerk




             Case 1:21-cv-00219-CCE-JEP Document 21 Filed 09/07/21 Page 2 of 2
